Citation Nr: 1409576	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gallstones.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for the residuals of a cholecystectomy.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).   

			
REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to August 1972, and from August 1980 to April 1998.  The appellant also had additional periods of service, based on his DD 214, indicating a total of 7 years, 10 months, and 16 days of prior active service before his tour beginning in August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in North Little Rock, Arkansas.  

The appellant provided testimony during a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in August 2008.  A transcript of that hearing is of record.  It is noted that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  Additionally, this VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the appellant nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing. 

In May 2010, the Board issued a Remand in which the issues noted on the title page of this action were returned to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional evidence.  The claim was then returned to the Board for review, at which time it was determined that further clarification was needed.  Therefore, in January 2014 the Board forwarded the claim to the Veterans Health Administration for the purpose of obtaining a medical opinion concerning the etiology of the disorders that are the subject of this appeal.  Such an opinion was produced in January 2014 and has been included in the claims folder for review.  


FINDINGS OF FACT

1.  The appellant has current diagnoses of gallstones, pancreatitis, the residuals of a cholecystectomy, diabetes mellitus, and GERD.

2.  A VA medical doctor has etiologically linked the appellant's current disorders with his military service. 


CONCLUSION OF LAW

Gallstones (and the residuals thereof), pancreatitis, the residuals of a cholecystectomy, diabetes mellitus, and gastroesophageal reflux disease were incurred in or caused by or the result of active military service or a service-connected disorder.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In view of the Board's favorable decision (see below), further notice or assistance is not required. 

II.  Factual Background and Legal Analysis

The appellant seeks service connection for gallstones, pancreatitis, the residuals of a cholecystectomy, diabetes mellitus, and GERD.  He has reported that he initially began having difficulty with gallstones while he was on active duty.  He believes that the gallstones were caused by or the result of or were aggravated by service, or his now service-connected coronary artery disease, or his hypertriglyceridemia that was first reported in service.  He further maintains that because of his gallstones, he developed GERD, diabetes mellitus, and pancreatitis, and that he was forced to undergo a cholecystectomy.  

The service medical treatment records suggest that the appellant began experiencing high cholesterol while on active duty.  The documents, along with the statements provided by the appellant, further suggest that gallstones, or the prodromas thereof, began developing while he was on active duty.  The post-service medical records show treatment for all five disabilities that are now on appeal.  

VA examiners, in May 2009, and then in September 2011 (with an addendum of August 2012), concluded that there was no relationship between the appellant's service-connected coronary artery disease and hypertension with his gallstones, pancreatitis, the residuals of a cholecystectomy, diabetes mellitus, and GERD.  A private examiner provided a contrary opinion. 

In January 2014, the Board referred the matter to the Veterans Health Administration (VHA) for an expert opinion from an internist.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2013).  A board certified internal medicine doctor, from the VA Medical Center in Wilkes-Barre, Pennsylvania, concluded that the appellant's gallstones were very likely related to his military service (or at least began therein).  He further opined that the development of gallstones led to the cholecystectomy, and that the pancreatitis and diabetes mellitus are secondary to the gallstone disease.  The internist also found that the appellant's gastroesophageal reflux disease was either secondary to medications taken for the treatment of the service-connected heart disabilities or was secondary to the gallstones.  In making these determinations, the internist pointed to a myriad of respected studies, treatises, and papers that supported his assertions.

There are no other medical opinions or hypotheses contained in the claims folder with respect to the claimed disorders.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

Service connection requires evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); and, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no dispute that the appellant now suffers from GERD, diabetes mellitus, pancreatitis, the residuals of gallstones, and the residuals of a cholecystectomy.  There are conflicting opinions as to whether the current disorders are related to the appellant's military service or a service-connected disorder.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors; whether the opinion was fully informed; whether the opinion is definitive; and whether it is supported by a sufficient rationale that can be weighed against contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VHA opinion was provided by physician who provided a lengthy and detailed analysis of the appellant's various disorders, the treatment he received for those disorders, and then supported his assertions with multiple references to studies, treatises, and findings.  In other words, the VHA doctor's opinion was the most detailed and far-reaching analysis of the medical evidence of all of the opinions provided in conjunction with this claim.  As such, the Board finds that the VHA opinion is, therefore, more probative.  Inasmuch as the most probative evidence is in favor of the claim, service connection for gallstones, GERD, diabetes mellitus, pancreatitis, and the residuals of a cholecystectomy is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for gallstones (and the residuals thereof), pancreatitis, the residuals of a cholecystectomy, diabetes mellitus, and gastroesophageal reflux disease is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


